        Case: 19-35460, 09/03/2019, ID: 11418488, DktEntry: 10, Page 1 of 4




                    UNITED STATES COURT OF APPEALS                     FILED
                                                                         SEP 3 2019
                            FOR THE NINTH CIRCUIT
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS


LEAGUE OF CONSERVATION VOTERS; No. 19-35460
et al.,
                                            D.C. No. 3:17-cv-00101-SLG
                Plaintiffs-Appellees,       District of Alaska,
                                            Anchorage
  v.
                                            ORDER
DONALD J. TRUMP, in his official
capacity as President of the United States;
et al.,

                Defendants-Appellants,

and

AMERICAN PETROLEUM INSTITUTE;
STATE OF ALASKA,

                Intervenor-Defendants.

LEAGUE OF CONSERVATION VOTERS; No.                   19-35461
et al.,

                Plaintiffs-Appellees,          D.C. No. 3:17-cv-00101-SLG

 v.

DONALD J. TRUMP, in his official
capacity as President of the United States;
et al.,

                Defendants,




        Case 3:17-cv-00101-SLG Document 94 Filed 09/03/19 Page 1 of 4
        Case: 19-35460, 09/03/2019, ID: 11418488, DktEntry: 10, Page 2 of 4




STATE OF ALASKA,

                Intervenor-Defendant,

and

AMERICAN PETROLEUM INSTITUTE,

                Intervenor-Defendant-
                Appellant.

LEAGUE OF CONSERVATION VOTERS; No.                    19-35462
et al.,

                Plaintiffs-Appellees,            D.C. No. 3:17-cv-00101-SLG

 v.

DONALD J. TRUMP, in his official
capacity as President of the United States; et
al.,

                Defendants,

AMERICAN PETROLEUM INSTITUTE,

                Intervenor-Defendant,

and

STATE OF ALASKA,

      Intervenor-Defendant-
      Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

      The parties’ joint motion to consolidate case nos. 19-35460, 19-35461, and



                                                                              19-35460
        Case 3:17-cv-00101-SLG Document 94 Filed 09/03/19 Page 2 of 4
           Case: 19-35460, 09/03/2019, ID: 11418488, DktEntry: 10, Page 3 of 4




19-35462, and to set a staggered briefing schedule with additional word limits is

granted.

      As agreed upon by the parties, the briefing schedule previously set by the

court is reset as follows:

   1. Federal Defendants-Appellants’ opening brief is due November 7, 2019;

   2. Intervenor-Appellant American Petroleum Institute’s opening brief is due

      November 22, 2019;

   3. Intervenor-Appellant State of Alaska’s Opening Brief is due November 22,

      2019;

   4. Plaintiffs-Appellees League of Conservation Voters, et al.’s Answering

      Brief is due February 13, 2020;

   5. Federal Defendants-Appellants’ Reply Brief is due March 23, 2020;

   6. Intervenor-Appellant American Petroleum Institute’s Reply Brief March 26,

      2020;

   7. Intervenor-Appellant State of Alaska’s Reply Brief is due March 26, 2020;


      As agreed upon and requested by the parties, the following word limits will

apply: Appellants’ will file three opening briefs with a total combined word limit

of 42,000 words; Appellees’ will file an answering brief with a word limit of

21,000 words; Appellants will file three reply briefs with a total combined word

limit of 21,000 words.

                                                                                 19-35460
           Case 3:17-cv-00101-SLG Document 94 Filed 09/03/19 Page 3 of 4
        Case: 19-35460, 09/03/2019, ID: 11418488, DktEntry: 10, Page 4 of 4




      The Clerk shall calendar these consolidated cases during the week of

June 1-5, 2020, in Anchorage, Alaska.




                                                                              19-35460
        Case 3:17-cv-00101-SLG Document 94 Filed 09/03/19 Page 4 of 4
